Allowability Notice
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Response to Amendments
Applicant’s amendment to Claim 2 is sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.

Claims 1-5, 13-16 and 45 are pending, with Claim 17 previously cancelled, and Claims 6-12 and 18-44 cancelled for allowability. See election/restriction comments below. 

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 6-12 and 18-44 directed to the species non-elected without traverse.  Accordingly, Claims 6-12 and 18-44 been cancelled.

Response to Arguments
Applicant argues the 102/103 rejections in view of Mantz (US 6253767), and combinations of Mantz and Ruben (US 3009459) and/or Malone (US 2002/0104531), Gausche-Hill et al., (US 2018/0021533), Melker (US 5628305), and McCarthy et al., (US 2017/0266400); stating that the prior arts allegedly don’t teach, in addition to the tables indicating differences between the respective references and the current application’s device, the amendments to the independent Claim to specify “the ventilation bag having a single opening at the patient end”. The examiner has fully considered applicant’s argument, and agrees that the amendments applicant has made overcome Mantz. See the allowable subject matter below.

Allowable Subject Matter
7.	Claims 1-5, 13-16 and 45 are allowable. 
8.	The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Mantz (US 6253767), while disclosing a respiratory resuscitation apparatus being compressible and having actuator and ventilation bags, does not disclose or render obvious, alone or in combination with the other prior art of record, the actuator bag is pneumatically sealed to not communicate with the outside of the bag, nor teaches a ventilation bag having a single opening at a patient end, and a fluidically sealed space between the inside of the actuator bag and the outside of the ventilation bags; all as claimed in the amended Claim 1.
Mantz is the closest prior art of record, as it teaches an apparatus for respiratory resuscitation of an individual comprising: an actuator bag (Fig. 4, (10)) having a non-compressed  (seen in Fig. 4, wherein the non-compressed free state is represented) and compressible to a compressed state second size (seen in Fig. 6, wherein the compressed state at a second size is seen); and 
one or more ventilation bags (Fig. 4, (12)) disposed within the inside (22) of the actuator bag (10), each one or more ventilation bags (12) having (i) a single opening at a patient end (Fig. 5, (30)) in pneumatic communication with outside ambient air ([Col. 9, lines 61-67] wherein pneumatic communication occurs with ambient air), and (iii) a non-compressed free-state first volume corresponding to the actuator bag free state (seen in Fig. 4, where ventilation bag (12) is non-compressed); 
a fluidically sealed space between the inside of the actuator bag and the outside of the ventilation bags ([Col. 8, lines 10-13] wherein the ventilation bag (12) is sealed to prevent gas exchange between (12) and (10)); and 
further wherein a) compression of the actuator bag from its non-compressed free state first size to its compressed state second size increases its internal pressure in the fluidically sealed space without allowing any gas to escape out of the fluidically sealed space to compress the one or more ventilation bags to it's compressed-state second volume to displace gas in the bag to deliver a volume of breath to the individual (seen from Fig. 4 to Fig. 6, wherein compression of the actuator bag (10) in Fig. 6 also compresses the ventilation bag (12) within to deliver a volume of breath; and further, [Col. 7, line 67—Col. 8, line 4] where pressure builds in the reservoir without allowing any gas to escape) and (b) discontinuation of the compression force on the actuator bag allows the actuator bag to naturally expand to its resting state, causing the fluidically sealed space to return to its free state thereby causing the ventilation 
However, as Mantz does not explicitly teach the inside of the actuator bag is pneumatically sealed, to not communicate with the outside of the bag, (ii) other than the single opening [the] body [being] sealed to the outside, where breath volume is delivered through only the ventilation bags' single opening at the patient end, and discontinuation of the compression force on the actuator bags result in refilling the ventilation bags with gas entering through the single opening at the patient end with a gas volume available for a next breath delivery, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 2-5, 13-16 and 45 depend upon Claim 1, and are therefore also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ruben (US 3009459) – teaching various bellows shapes of the ventilation bags.
Malone (US 2002/0104531) – teaches an actuator bag that is transparent.
Gausche-Hill et al., (US 2018/0021533) – teaching a resuscitation bag for treating infants.
Melker (US 5628305) – teaching a resuscitation bag with adjusting breath volume delivery size.
McCarthy et al., (US 2017/0266400)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783     

/BRANDY S LEE/Primary Examiner, Art Unit 3783